Citation Nr: 0527683	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty March 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was exposed to acoustic trauma in service and 
his currently diagnosed hearing loss is reasonably related to 
service.  

3.  The veteran's low back disability is reasonably related 
to his inservice injury.   


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).  

2.  A low back disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the issues on appeal here,  the Board finds 
that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the favorable nature of 
the Board's decision with regard to the issues on appeal.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
hearing loss becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition. 38 C.F.R. § 3.310 (2004). In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Hearing Loss

The veteran's DD Form 214 show that his MOS was truck driver 
and that he received 6 Bronze Stars and the Purple Heart 
Medal.  Thus, exposure to acoustic trauma is conceded.  In 
order to prevail on a claim for service connection the 
veteran must additionally have a current hearing loss and 
there must be a nexus between his current hearing loss and 
service.  

The record shows that the veteran underwent a fee basis 
examination in July 2003 for psychiatric evaluation.  The 
claims file was reviewed.  By way of history, it was noted 
that the veteran was exposed to combat for eleven months, 
much of it on the front lines.  The examiner found that the 
veteran had difficulty hearing despite the examiner's use of 
a loud voice.  The examiner found that the veteran had 
bilateral decreased hearing acuity which more likely than not 
is secondary to the acoustic trauma sustained while in 
combat.  He was also examined by an audiologist that same 
month.  On the authorized audiological evaluation, bilateral 
defective hearing was confirmed via VA standards.  (See 38 
C.F.R. § 3.385 (2004)).  Severe high frequency sensorineural 
hearing loss bilaterally was diagnosed. The examiner opined 
that it is less than likely as not that the hearing loss the 
veteran experiences had its onset during World War II.  

The service medical records are not available.  The Board 
notes that in a case such as this, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  See OHare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The United States Court of Appeals 
for Veterans Claims (Court), referring to its holding in 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in 
Hensley v. Brown, 5 Vet. App. 155 (1993), that ". . . the 
regulation, although prohibiting an award of service 
connection where audiometric test scores are within 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service."  
Id at 158.  In this regard, no service records are available, 
however the current bilateral hearing loss disability for VA 
purposes has been diagnosed.  The Board notes that although 
one VA examiner opined that the veteran's current hearing 
loss is more likely than not related to his military combat 
service in World War II, the other VA examiner from the same 
month on audiological examination opined that it was not.  
The Board finds that the evidence of record is in equipoise 
in regards to the etiology of the veteran's bilateral hearing 
disability.  Hence, with resolution of doubt in the veteran's 
favor, the Board finds that the evidence of record supports a 
finding of entitlement to service connection for bilateral 
defective hearing.  

A Back Disability

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current lumbar spine 
disability is reasonably related to service.  The service 
medical records are not available.  The Board notes that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See OHare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

It is noted that a medical officer's report shows that in 
February 1945, the veteran was hospitalized for treatment of 
an injury to both legs in a mine explosion, incurred in the 
line of duty.  A VA fee-basis examination in July 2003, notes 
a history provided by the veteran regarding being wounded 
when a truck that he was driving hit a land mine.  He stated 
that his lower body was injured after the truck was hurled 
into the air.  It was noted that his description was 
consistent with a severe impact and severe contusions to the 
lower body.  He complained of pain in the back and lower 
legs.  The examiner noted that the claims file had been 
reviewed and that the veteran's description was consistent 
with spinal contusion at the time of the injury.  The veteran 
was examined, and the finding was, spinal contusion of the 
lumbar spine with residuals as per history and X-ray 
findings; more likely secondary to service connected injury 
as described above.  

In addition, a private examiner has stated in an October 2003 
letter that the veteran had related his history of injury in 
service.  The examiner opined that most of the veteran's 
problem is due to normal deterioration and that traumatic 
situations such as the injury in service can expedite 
deterioration of the spine.  He stated that the spine problem 
is not totally related to his injuries although the injuries 
may have accelerated the deterioration.  

In this case, where the service medical records are not 
available the Board finds the medical opinions to be 
persuasive and as such, viewing the evidence in its totality, 
the Board finds that the evidence reasonably supports a 
finding that service connection is warranted.  38 C.F.R. § 
3.102 (2004).

In view of the Board's finding concerning service connection 
on a direct basis, consideration of secondary service 
connection for a lumbar spine disability is moot.  




ORDER

Service connection for bilateral defective hearing is 
granted.  

Service connection for a lumbar spine disability is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


